EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Benjamin E. Nise (Reg. No. 55,500) on 2/14/2022.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claim 17 as follows:

--17. (Currently Amended) A method for battery impedance measurement, comprising:
     operating a switched capacitor network coupled between a battery and an energy storage to cause an alternating current to flow between the battery and the energy storage over a 
     causing the switched capacitor network to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and 
causing the switched capacitor network to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency; and 
measuring the alternating current flowing to or from the battery using an amperemeter, and measuring a voltage across the battery using a voltmeter. --


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	The objection to the abstract set forth in the Final Office Action mailed on 12/22/2021 has been withdrawn because of the amendment filed on 2/02/2022.

5.	Applicant’s remarks/amendments filed 2/02/2022, with respect to the rejection of independent claims 1, 17 and 20 have been fully considered and finds the claims allowable 

Applicant argues on page 11-14 of the remarks, filed on 2/02/2022 regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Din et al. (US 20170160348 A1) in view of Gray (WO 2010039046 A2) and further in view of Ehrmann et al. (US 20150008929 A1), Claim 17 under 35 U.S.C. § 103 as being unpatentable over Din in view of Gray and Claim 20 under 35 U.S.C. § 103 as being unpatentable over Din in view of Gray and Ehrmann, and further in view of Bertness (US 2001/0002792 A1), that, “Gray does not disclose a controller configured to cause the switched capacitor network to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles as required by claim 1. Rather the bidirectional current flow disclosed by Gray is a bidirectional current flow into the load, but not the battery (Remarks-Page 11)……….
In other words, it is not possible for Gray's circuit to provide current flow to the battery via blocking diode D41. Accordingly, Gray does not teach or suggest the above- mentioned limitations of claim 1 (Remarks-Page 12) ………...
As discussed hereinabove with respect to claim 1, Din and Gray do not disclose the controller is configured to cause the switched capacitor network to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and cause the switched capacitor network to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency. Thus, Din, Gray and Ehrmann cannot disclose the above-mentioned limitations of claim 17.
Bertness does not disclose the above-mentioned limitations of claim 20 and the Final Office Action does not assert that Bertness discloses these limitations. Applicant, therefore, respectfully submits that claim 20 is patentable over the cited art and is allowable (Remarks-Page 14).” 


Applicant’s argument/amendment filed 2/02/2022 regarding rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Din et al. (US 20170160348 A1) in view of Gray (WO 2010039046 A2) and further in view of Ehrmann et al. (US 20150008929 A1), Claim 17 under 35 U.S.C. § 103 as being unpatentable over Din in view of Gray and Claim 20 under 35 U.S.C. § 103 as being unpatentable over Din in view of Gray and Ehrmann, and further in view of Bertness (US 2001/0002792 A1) is persuasive because of the argument/amendment filed on 2/02/2022 and also with the examiner’s amendment dated 2/14/2022, as stated above that Gray does not disclose to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles. Therefore, the rejection of Claims 1, 17 and 20 has been withdrawn because of the argument/amendment filed on 2/14/2022 and with the examiner’s amendment dated 2/14/2022. Therefore, the independent claims 1, 17 and 20 are allowed.


Claims 1-20 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

cause the switched capacitor network to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and
cause the switched capacitor network to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency; and
an amperemeter configured to measure the alternating current flowing to or from the battery and a voltmeter configured to measure a voltage across the battery. 

Din et al. (US 20170160348 A1), Gray (WO 2010039046 A2) and Ehrmann et al. (US 20150008929 A1) are regarded as the closest prior art to the invention of claim 1. Din discloses, “A system for characterizing electrical impedance of an energy storage device includes a control subsystem and a first switching power converter for electrically coupling to a first energy storage device (Paragraph [0005] Line 1-4). FIG. 1 illustrates a system 100 for characterizing electrical impedance of an energy storage device (Paragraph [0018] Line 1-2). Switching power converter 102 is electrically coupled between a battery 106 and an electric power bus 108. Electric power bus 108 is electrically coupled to other circuitry 110 which includes, for example, a load (not shown) and/or one or more additional electric power sources (not shown) (Paragraph [0018] Line 4-8). Switching power converter 102 is a buck-type converter, a boost-type converter, a buck-boost-type converter, a half bridge-type converter, a full bridge-type converter, a switched-capacitor-type converter, or a resonant switched-capacitor-type converter (Paragraph [0019] Line  Control subsystem 104 includes a power conversion control module 112, a perturbation control module 114 (Paragraph [0020] Line 1-2). For example, in some embodiments, power conversion control module 112 controls a duty cycle of at least one switching device in switching power converter 102 to transfer electric power between battery 106 and other circuitry 110, such as using a pulse width modulation (PWM) or pulse frequency modulation (PFM) technique (Paragraph [0022] Line 7-12). Perturbation control module 114 controls switching power converter 102 to generate sinusoidal perturbations at a plurality of frequencies on current i.sub.bat flowing through battery 106 (Paragraph [0023] Line 1-4)”. However Din does not disclose that wherein in each of the plurality of first cycles, the controller is configured to cause the switched capacitor network to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and cause the switched capacitor network to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency; and measurement circuitry has an amperemeter to measure the alternating current and a voltmeter to measure a voltage. Gray teaches, “a coupling circuit for coupling a source of electrical energy to an inductive load circuit that is resonated with a capacitance. The coupling circuit transfers energy from the source of electrical energy to the resonated load circuit by repeatedly configuring a switching circuit, firstly to charge an energy transfer capacitance from the source of electrical energy, and then secondly to inject electrical energy into the resonated load circuit by at least partly or fully discharging the charged energy transfer capacitance into the resonated load circuit (Page 1 Line 6-11). In the Figures IA, 2A and 3A, the energy transfer capacitor is alternately charged with a current pulse delivered from the supply and then discharged by a current pulse that is injected into the resonated load circuit. In these circuits  “cause the switched capacitor network to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and cause the switched capacitor network to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency; and an amperemeter configured to measure the alternating current flowing to or from the battery and a voltmeter configured to measure a voltage across the battery” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-16 are allowed by virtue of their dependence from claim 1. 

Regarding claim 17, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

  causing the switched capacitor network to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and 
causing the switched capacitor network to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency; and 
measuring the alternating current flowing to or from the battery using an amperemeter, and measuring a voltage across the battery using a voltmeter


The most pertinent prior art of record to Din et al. (US 20170160348 A1), Gray (WO 2010039046 A2) and Ehrmann et al. (US 20150008929 A1), failed to specifically teach the invention as claimed. However, the invention of Din, Gray and Ehrmann, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “causing the switched capacitor network to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and causing the switched capacitor network to transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency; and measuring the alternating current flowing to or from the battery using an amperemeter, and measuring a voltage across the battery using a voltmeter” and also in combination with all other elements in claim 17 distinguish the present invention from the prior art. 

Claims 18-19 are allowed by virtue of their dependence from claim 17. 


Regarding claim 20, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and
transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency; 
a clock generation circuit coupled to control nodes of the plurality of switches of the switched capacitor network;
a voltmeter coupled to switched capacitor network;
an amperemeter coupled to the switched capacitor network;

The most pertinent prior art of record to Din et al. (US 20170160348 A1), Gray (WO 2010039046 A2), Ehrmann et al. (US 20150008929 A1) and Bertness (US 2001/0002792 A1), failed to specifically teach the invention as claimed. Bertness teaches, “A technique for measuring conductance of a battery in which a small resistive load is momentarily placed across the battery and the change in voltage is monitored (Paragraph [0002] Line 3-5). Sensor circuitry 52 is capacitively coupled to battery 12 through capacitors C1 and C2 and has its outputs connected to a multiplexed or input of analog to digital converter 54. A/D converter 54 is also connected to microprocessor 56 which connects to system clock 58 (Paragraph [0015] Line 7-12)”. However, Bertness also does not disclose that to transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency. Therefore, the invention of Din, Gray, Ehrmann and Bertness, even if modified, do not alone or in combination with the other art transfer charge from battery to the energy storage over a plurality of adjacent second cycles, and transfer charge from the energy storage to the battery over a plurality of adjacent third cycles, wherein a frequency of the second cycles and a frequency of the third cycles is greater than the first frequency; a clock generation circuit coupled to control nodes of the plurality of switches of the switched capacitor network; a voltmeter coupled to switched capacitor network; an amperemeter coupled to the switched capacitor network” and also in combination with all other elements in claim 20 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866